DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (US 2011/0078717) in view of Benfield et al. (US 2018/0268501), and further in view of Girgensohn et al. (US 7480442), and further in view of Danovitz (US 2015/0074700), and further in view of Goliszewski et al. (US 2014/0006511).

Claim 1, Drummond teaches a method, comprising:
presenting a representation of a multimedia file within a user interface (figs. 7-10; p. 0086-0088);

Drummond is silent regarding a method, comprising:
based on selection of the distribution element, generating  a pair of segmentation elements within the user interface, the pair of segmentation elements including a first segmentation element generated at a first position based on selection of the distribution element and a second segmentation element generated at a second position based on a characteristic of the multimedia file;
identifying an interaction with the first segmentation element and the second segmentation elements, the distribution element associated with a plurality of distribution applications and each distribution application being associated with a distribution type, selection of the distribution element including selection of a first distribution application of the plurality of distribution applications, the first distribution application being associated with a first distribution type;
generating a set of file segments from the multimedia file based on the interaction with the first segmentation element, second segmentation element, and the first distribution type associated with the distribution application; and
generating a set of messages with the set of file segments, the set of messages generated based on the first distribution application and a set of recipients, the set of messages generated to include a first portion of messages and a second portion of messages, the first portion of messages including a first portion of file segments of the set of file segments and addressed to a first portion of recipients of the set of recipients 
Girgensohn teaches a method, comprising:
based on selection of the distribution element, generating a pair of segmentation elements within the user interface, the pair of segmentation elements including a first segmentation element generated at a first position based on selection of the distribution element and a second segmentation element generated at a second position based on a characteristic of the multimedia file (i.e. summary clips) (col. 4-5, lines 35-25);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided summary clips of a longer file as taught by Girgensohn to the system of Drummond to shorten video length for sharing (col. 4-5, lines 35-25).
Benfield teaches a method, comprising:
“identifying an interaction with the first segmentation element (i.e. one or more sequences) and the second segmentation elements” (i.e. user engagement score is associated with user interaction with the piece of multimedia) (p. 0209-0210);
generating a set of file segments from the multimedia file based on the interaction with the first segmentation element (i.e. one or more sequences), second segmentation element, and a distribution type (i.e. branching module) associated with the distribution element (i.e. identifying one or more sequences of multimedia) (p. 0209-0211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided automatic segment 
Danovitz teaches the specific feature of:
“the distribution element associated with a plurality of distribution applications (i.e. sharing to portal) and each distribution application being associated with a distribution type (i.e. posting email, text etc.), selection of the distribution element including selection of a first distribution application of the plurality of distribution applications, the first distribution application being associated with a first distribution type” (fig. 2; p. 0059-0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided sharing platform for clips as taught by Danovits to the system of Drummond, Benfield, Girgensohn to allow for only sharing relevant portions of a media program (p. 0059).
Goliszewski teaches a method, comprising:
generating a set of messages (i.e. file division information) with the set of file segments (i.e. chunks), the set of messages generated based on the first distribution application (i.e. file sharing application) and a set of recipients (i.e. peers), the set of messages generated to include a first portion of messages and a second portion of messages (i.e. file division information for chunks), the first portion of messages including a first portion of file segments of the set of file segments and addressed to a first portion of recipients (e.g. first peer of the 3) of the set of recipients and the second portion of the set of messages including a second portion of the set of file segments and addressed to a second portion of recipients of the set of recipients (e.g. second peer of the 3) (fig. 2-3; p. 0026-0037).


Claim 2, Drummond is silent regarding the method of claim 1, wherein the interaction with the first segmentation element is a single interaction, the method further comprising:
determining a first position corresponding to a predetermined position within the multimedia file; and
determining a second position within the multimedia file corresponding to a position of the interaction with the first segmentation element.
Benfield teaches the method of claim 1, wherein the interaction with the at least one segmentation element is a single interaction, the method further comprising:
determining a first position corresponding to a predetermined position within the multimedia file (i.e. identified sequence) (p. 0209-0211); and
determining a second position within the multimedia file corresponding to a position of the interaction with the first segmentation element (i.e. second sequence) (p. 0209-0211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided automatic segment processing as taught by Benfield to the system of Drummond to provide users with content according to the viewing preferences (p. 0209).

Claim 3, Drummond is silent regarding the method of claim 1, wherein the interaction with the first segmentation element is a plurality of interactions, the method further comprising:

determining a subsequent position, within the multimedia file, corresponding to a subsequent interaction with second segmentation element of the pair of segmentation elements.
Benfield teaches the method of claim 1, wherein the interaction with the at least one segmentation element is a plurality of interactions, the method further comprising:
determining a first position within the multimedia file corresponding to a first interaction with the first segmentation element of the pair of segmentation elements (i.e. user engagement scores according to the sequences) (p. 0209-0211); and
determining a subsequent position (i.e. second sequence), within the multimedia file, corresponding to a subsequent interaction (i.e. sequences according to user engagement score) with second segmentation element of the pair of segmentation elements (p. 0209-0211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided automatic segment processing as taught by Benfield to the system of Drummond to provide users with content according to the viewing preferences (p. 0209).

Claim 4, Drummond teaches the method of claim 1, wherein generating the one or more file segments further comprises: 

identifying a second portion of the multimedia file occurring between subsequent positions within the multimedia file (i.e. creating segment of interest) (p. 0086-0094); and
segmenting the first portion and the second portion of the multimedia file (i.e. creating segment of interest) (p. 0086-0094).

Claim 5, Drummond teaches the method of claim 1, further comprising:
based on the selection of the distribution element, presenting the set of recipients (i.e. community group) (fig. 8A; p. 0086-0094); 
identifying selection of one or more recipients within the user interface (fig. 8A-B).
“in response to generating the one or more file segments, assigning at least one recipient to each file segment” (figs. 8A-B; p. 0086-0094).
Drummond is silent regarding the specific feature of:
“in response to identifying the interaction with at least one segmentation element  of the pair of segmentation elements assigning at least one recipient to each file segment”.
Benfield teaches the specific feature of:
“in response to identifying the interaction (i.e. user engagement score) with at least one segmentation element of the pair of segmentation elements, assigning at least one recipient to each file segment (I.e. viewer)” (p. 0209-0211).


Claim 6, Drummond teaches the method of claim 1, further comprising:
based on generating the a set of file segments (i.e. creating segments), presenting the set of recipients (i.e. group) (figs. 8A-B; p. 0086-0094); 
identifying selection of one or more recipients within the user interface; and assigning at least one recipient to each file segment (figs. 8A-B; p. 0086-0094).

Claim 7, Drummond teaches the method of claim 1, wherein the set of file segments is a plurality of file segments, the method further comprising:
based on the selection of the first distribution element, (i.e. group) identifying the first distribution type (i.e. community group) (p. 0086-0094). 
generating the set of messages with the distribution file and one or more recipients assigned to the distribution file (i.e. notifying users) (p. 0100-0101).
Drummond is silent regarding the method of claim 1, wherein the one or more file segments is a plurality of file segments, the method further comprising:
based on the identified first distribution type, combining the plurality of file segments into a distribution file excluding at least a portion of the multimedia file.
Benfield teaches the method of claim 1, wherein the one or more file segments is a plurality of file segments, the method further comprising:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided automatic segment processing as taught by Benfield to the system of Drummond to provide users with content according to the viewing preferences (p. 0209).

Claim 8 is analyzed and interpreted as an apparatus of claim 1.
Claim 9 is analyzed and interpreted as an apparatus of claim 2.
Claim 10 is analyzed and interpreted as an apparatus of claim 3.
Claim 11 is analyzed and interpreted as an apparatus of claim 4.
Claim 12 is analyzed and interpreted as an apparatus of claim 5.
Claim 13 is analyzed and interpreted as an apparatus of claim 7.

Claim 14 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 1. Drummond inherently teaches “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 1.

Claim 16 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 3. Drummond inherently teaches “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 3.
Claim 17 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 4. Drummond inherently teaches a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 4.
Claim 18 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the 
Claim 19 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 6. Drummond inherently teaches “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 6.
Claim 20 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 7. Drummond inherently teaches “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160328296 A1	Abhijeet; Kumar et al.
US 20150350737 A1	Anderson; Hans C. et al.
US 20200050386 A1	Natarajan; Senthilnathan et al.
US 20160366212 A1	LEE; Jongmin

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        9/20/2021